DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“temperature control element is provided to cool the buffer space” in claim 1. For examination purposes: temperature control element is interpreted as a structure for cooling a buffer space and its equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re Claim 2, the phrase "designed in the shape of a ring" renders the claim indefinite because it is unclear how the buffer space is designed in the shape of a ring when it is devoid of a structure such that it can form a structure with boundaries of a ring. Assuming arguendo, the claim does not appear to describe the structure of “buffer space in the shape of a ring” in sufficient detail that one skilled in the art would reasonably conclude that the inventor had possession of the claimed invention, especially since the Specification does not provide any disclosure of how a buffer space in the shape of a ring is formed. There is ambiguity as to whether Applicant intends to have the seals, per se, form a ring-shaped space, as opposed to the empty space itself being annular. Applicant’s claim may lead to potential 112(a) issues. For examination purposes: the buffer space is interpreted as any space or gap that is between boundaries or seals.  
In re Claim 15, the term “elastically deflectable sealing lip” in claim 15 is a relative term which renders the claim indefinite. The term “elastically deflectable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the properties of the seal make it elastic or deflectable with respect to the other components of the container or other materials that are not included in the sealing lip, or the movement of the sealing lip make it elastically deflectable. For purposes of examination:  elastically deflectable sealing lip is interpreted as any sealing lip with elastic properties.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartilucci (US 5363670), herein Bartilucci.

In re Claim 1, Bartilucci discloses a transport container (Fig. 1 and 2) for transporting temperature-sensitive transport goods (Abstract; Fig 1: 58), comprising
a chamber (10) for receiving the transport goods  (58) and 
a casing  (12) which surrounds the chamber  (Col 5:30-43: walls of 12 18,20,22 and 24 with top 14 and base 16 surrounding chamber ) and is equipped with a door device  (at least 38), 
wherein the door device (at least 38) comprises at least one door leaf  (at least outer door leaf 70) for closing a door opening  (34) of the casing (12), 
wherein at least one inner circumferential seal (at least 74 and related components, valve) is provided between the at least one door leaf (at least outer door leaf 70) and the door opening  (34) and
at least one outer circumferential seal (at least 46, 64 and related components) is provided between the at least one door leaf (at least 70) and the door opening (34), 
wherein the at least one inner (74 and related components) and outer circumferential seals (46 and 64 and related components) each comprise 
at least one sealing element (50 and 82) that can be displaced by a pressure difference (Col 11:27-30: a signal from pressure sensing device outputs a signal to 82 open or close thereby changing the pressure) and that, 
when a predetermined pressure difference is exceeded, opens an air passage from the outside to the inside or vice versa (Col 4: 41-55), 
wherein a buffer space (at least space formed by 86) delimited by the at least one inner and outer circumferential seals (delimited by 74 with 46 and 64 including related components) is arranged and that a temperature control element (76; Col 5:64-Col 6:3 where the temperature control mechanism, i.e. element, includes at least dry ice and a circulation system to maintain temperature) is provided to cool the buffer space (Col 8:20-24: the heat within the first portion 60 of the insulated container 12 is transferred to the dry ice 76, thereby cooling the first portion 60 of the insulated container 12 and the items 58 contained therein.).
In re Claim 2, Bartilucci discloses the container characterized in that the buffer space is arranged between the at least one inner and outer circumferential seals (See at least Col 9:26-31 with Col 10:36-39: at least seal 50 and 52 (Col 10:3-15) is circumferential and contains the buffer space) and is designed in the shape of a ring (88: illustrates flow shape of ring of buffer space).
In re Claim 3, Bartilucci discloses the container characterized in that the buffer space is delimited by the at least one door leaf and by a surface of the casing forming the door opening (Col 9:44-67: 50 circulates gas through buffer space which flows through 12 and 60 over transport goods under at least leaf 70 ).
In re Claim 4, Bartilucci discloses the container characterized in that the temperature control element is arranged in the region of the casing facing the buffer space in order to cool the outer surface of the casing, which outer surface is delimiting the buffer space (Col 9:44-67: 50 circulates cold gas of 76 through buffer space which flows through 12 and 60 over transport goods and through opening 34 providing cooling to compartments and related components).
In re Claim 5, Bartilucci discloses the container characterized in that the door device is double-walled (door device 38 has wall 68 and 70) and comprises 
at least one inner door leaf (68) and at least one outer door leaf (70) for closing the door opening of the casing (Col 7:20-25), 
wherein the at least one inner circumferential seal (72) is provided between the at least one inner door leaf and the door opening (Col 7:24-27: 72 is between inner door leaf 38 and the door opening) and 
the at least one outer circumferential seal is provided between the at least one outer door leaf and the door opening (84; Col 7:51-56), and 
wherein the buffer space is arranged between the at least one inner door leaf and the at least one outer door leaf (gap between inner and outer shell).
In re Claim 6, Bartilucci discloses the container characterized in that the at least one inner door leaf (68) comprises the temperature control element (at least 76 and 66) which is designed to cool the outer surface of the at least one inner door leaf facing the buffer space (Col 7:34-45: ).
In re Claim 8, Bartilucci discloses the container characterized in that the temperature control element is designed as a cooling element (76 and fine cooling; See at least Col 4:5-11).
In re Claim 9, Bartilucci discloses the container characterized in that the temperature control element comprises a latent heat storage (dry ice (76) temperature control element has latent heat storage as an intrinsic property; See at least Col 4:56-Col 5:3: where dry ice stores 247 BTU/lb permitting it to be an effective temperature controller).
In re Claim 12, characterized in that 
at least two outer circumferential seals are provided (at least 46 and 64, related components), 
one behind the other (64 mounted on front wall 44 and 46 on rear wall 46) and
 at a distance from one another in the direction of an air flow from the outside into the buffer space (arrows of 86 and 88 illustrating flow of buffer space), 
wherein each of said at least two outer circumferential seals comprises a sealing element that is displaceable by a pressure difference (See at least Col 10:3-15 and Col 11:26-31 where seals 46 and 64, respectively, open and closes and displaced by pressure difference ) and 
that opens an air passage from the outside into the buffer space when a predetermined pressure difference is exceeded ((See at least Col 10:3-15 and Col 11:26-31 where seals 46 and 64, respectively, open and closes and displaced by pressure difference).
In re Claim 13, Bartilucci discloses characterized in that the at least one door leaf comprises a layer with a latent heat storage (66 insulative material has latent heat storage as property of insulation).
In re Claim 14, Bartilucci discloses characterized in that the at least one door leaf comprises a thermal insulation layer (66).
In re Claim 15, Bartilucci discloses characterized in that the at least one sealing element is designed as an elastically deflectable sealing lip (at least 46 and 64 when opening and closing).
In re Claim 16, Bartilucci does not explicitly teach discloses characterized in that the buffer space comprises a collecting chamber for condensate or is connected to the same (buffer space is connected to a collecting chamber for condensate formed by the spaces inside pallet 92).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartilucci (US 5363670), herein Bartilucci in view of Thirumurugavel (US 20170350635).

In re Claim 7, Bartilucci does not explicitly teach characterized in that the temperature control element is designed to keep the buffer space or the outer surface of the at least one inner door leaf facing the buffer space at a temperature that is at most 2-10° C above a temperature of the chamber.

On the other hand, Thirumurugavel, directed to a delivery container suitable to deliver items that require storage at a specific temperature range for the duration of the delivery (Abstract), discloses characterized in that the temperature control element is designed to keep the buffer space or the outer surface of the at least one inner door leaf facing the buffer space at a temperature that is at most 2-10° C above a temperature of the chamber (Thirumurugavel [0026-0027]: the temperature when the valve opens is about 4 to 5 degrees higher than after the valve closes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Bartilucci and to have modified them by having “temperature control element is designed to keep the buffer space or the outer surface of the at least one inner door leaf facing the buffer space at a temperature that is at most 2-10° C above a temperature of the chamber” of Thirumurugavel, in order to “maintain the speed of and amount of air and heat exchanged and keep the contents of the chilled compartments at the desired temperature range” (See  Thirumurugavel [0025]), without yielding unpredictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bartilucci (US 5363670), herein Bartilucci in view of Ihle (US 2009/0044556).

In re Claim 10, Bartilucci discloses characterized in that the temperature control element (64) is designed as an active temperature control element (Col 4:9-11: fine cooling used to precisely maintain and control item temperature; Col 10: 46-61: temperature is controlled using price use of feedback) 
Bartilucci does not explicitly teach  “a Peltier element.”
On the other hand, Ihle, directed to a refrigeration device having a main body with a frame and an access opening and a door (Abstract), discloses a Peltier element (14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Bartilucci and to have modified them by having the temperature control element of Bartilucci comprise the Peltier element as taught by Ihle, in order to more easily apply cooling to a frame, casing, or space because it is supplied with electricity and a better energy balance (See at least Ihle [0009]) without yielding unpredictable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Bartilucci (US 5363670), herein Bartilucci in view of Smith et al (US 6584797), herein Smith.

In re Claim 11, Bartilucci does not explicitly teach “characterized in that the temperature control element comprises an evaporative cooling system, comprising an evaporation element  with a cooling surface , a desiccant  to absorb coolant that has evaporated in the evaporation element, a transport path for transporting the coolant to the desiccant, and a storage chamber for the coolant that can be brought into fluid connection with the evaporation element.”
On the other hand, Smith, directed to temperature-controlled container utilizing a sorption cooling unit to maintain the temperature within the container (Abstract), discloses characterized in that the temperature control element comprises an evaporative cooling system,
comprising an evaporation element (Smith 108) with a cooling surface (Smith Col 3: 10-12: surface of evaporator provides cooling), 
a desiccant (Smith desiccant in 102) to absorb coolant that has evaporated in the evaporation element (Smith Col 5: 59-62), 
a transport path for transporting the coolant to the desiccant (Smith Col 5 :7-29), and 
a storage chamber (Smith 110) for the coolant that can be brought into fluid connection with the evaporation element (Smith 110; Col 4:4-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Bartilucci and to have modified them by having the temperature control element comprises an evaporative cooling system, comprising an evaporation element  with a cooling surface , a desiccant  to absorb coolant that has evaporated in the evaporation element, a transport path for transporting the coolant to the desiccant, and a storage chamber for the coolant that can be brought into fluid connection with the evaporation element as taught by Smith, in order to keep the air entering the container dry and maintain a conducive environment refrigerating and storing the goods, provide cooling to the unit, and release heat that was removed from the evaporator (See at least Smith Col 4: 1-12) without yielding unpredictable results.

Conclusion                                                                                                                                                         
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                



/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763